Citation Nr: 0001176	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  94-49 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Entitlement to service connection for a right knee 
injury.  

2.  Entitlement to service connection for heart disease.  

3.  Entitlement to service connection for diabetes mellitus 
(elevated blood sugars).  

4.  Entitlement to service connection for chronic fungus.  

5.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


REMAND

The veteran had active service from September 1950 until 
September 1952 and several periods of active duty for 
training (ACDUTRA) thereafter.  This case was remanded in 
December 1996. 

The veteran claims that he sustained an injury to the right 
knee in July 1975.  He also points out that in the summer of 
1972 he was diagnosed with hyperlipoproteinemia, acute 
myocardial infarction, diabetes mellitus, and tinea pedis.  
He maintains that because these disabilities occurred while 
he was on ACDUTRA he should be granted service connection for 
each.  The RO denied the majority of his claims indicating 
that the veteran was not on ACDUTRA.  As explained below, 
further development is required.  See Stegall v. West, 11 
Vet. App. 268 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).

As noted in the previous Remand the claims file contained 
conflicting information regarding the veteran's exact dates 
of ACDUTRA, particularly dates of service in the summer of 
1972.  

The record contains several photocopies of an October 1990 
Statement of Service that reflects ACDUTRA in 1972 only 
between the dates of July 1, 1972, and July 17, 1972.  

In contrast, the veteran has submitted photocopies of 
documents to support his assertion that he was on ACDUTRA 
when he was hospitalized in June 1972.  A Record of 
Assignments indicates that he entered ACDUTRA for 17 days 
beginning on June 8, 1972, and returned to Ready Reserve 
status on June 25, 1972.  He has also submitted a copy of an 
April 1972 letter of orders to report for annual training 
from June 10 to June 24, 1972, and other departmental 
documents showing annual training beginning in June 1972.  
These include a memorandum dated September 5, 1972, that 
authorizes the veteran to receive follow up medical care at a 
federal medical treatment facility for a condition incurred 
during a period of ACDUTRA June 8 to 24, 1972, at the 
Military Ocean Terminal, Kingsland, Georgia.  There is also a 
copy of memorandum orders for the veteran, dated August 18, 
1972, which indicate that he reported to the Naval Hospital, 
Jacksonville, Florida, without orders on June 20, 1972, for 
treatment, and that he was discharged from treatment on the 
date of the memorandum to report to a specified U.S. Public 
Health Service hospital no later than August 21, 1972. 

In further contrast, the record also contains a carbon copy 
of a clinical record narrative summary that indicates that 
the veteran was admitted to a military facility on June 20, 
1972, left on convalescent leave on July 7, 1972, returned on 
August 7, 1972, and was discharged on August 10, 1972.  This 
document indicates that when the veteran was admitted in June 
1972, he was reportedly on active duty. 

The Board requested that the RO verify the veteran's dates of 
service and his duty status during his period of service with 
the Reserve.  However, the development performed by the RO 
failed to resolve the discrepancies noted above.  A review of 
the claims file shows that the RO in April 1997 contacted the 
National Personnel Records Center (NPRC) and requested 
verification of all ACDUTRA dates.  The NPRC sent another 
copy of the Statement of Service.  This document was of 
record at the time of the Remand.  

While the RO in April 1997 requested verification of all 
ACDUTRA and also indicated to the NPRC that there were 
discrepancies in his dates of ACDUTRA, it was not clearly 
explained that his Statement of Service conflicted not only 
with medical records but also with the veteran's Record of 
Assignments.  In this instance, a more detailed search may 
help in determining the case.  For instance, a review of the 
veteran's service administrative records file may be helpful 
in clearing up these discrepancies including copies of pay 
records or Record of Assignments. 

The Remand also noted that the veteran submitted a VA Form DD 
689 dated in July 1975 denoting a refill prescription for an 
injured knee.  The RO requested records from the NPRC in 
April 1997, however, the NPRC reported that the veteran's 
records were not yet retired and suggested that the RO 
contact the McDonald Army Community Hospital in Ft. Eustis, 
Virginia.  It does not appear that the RO followed this 
suggestion.  

The case is REMANDED to the RO for the following development:

1.  The RO should request the appropriate 
sources to verify the veteran's dates of 
service and the type of service during 
each period, i.e., whether it was active 
duty, active duty for training, or 
inactive duty training. The RO should 
obtain copies of any service department 
record that would possibly shed light on 
the veteran's duty status at all times 
during his time with the Reserves.  In 
particular, the RO should request an 
official copy of his Record of 
Assignments or any other pertinent record 
within the veteran's 201 file.  In any 
request for records the RO should clearly 
explain the numerous discrepancies in the 
record -- especially concerning the 
period between June and August 1972.  Due 
to the numerous discrepancies in the 
record, the RO should consider special 
follow-up by its military records 
specialist.  See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part III and 
Part IV.

2.  The RO should attempt to obtain 
records of treatment in 1975 for the 
right knee directly from the military 
facility, McDonald Army Community 
Hospital, Fort Eustis, Virginia.  If 
necessary, the veteran should be 
requested to provide additional 
information concerning such treatment. 

3.  After the development requested above 
has been completed, the RO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



